
	

114 SRES 404 ATS: Designating March 2016 as “National Middle Level Education Month”.
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 404
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Whitehouse (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 25, 2016Committee discharged; considered and agreed toRESOLUTION
		Designating March 2016 as National Middle Level Education Month.
	
	
 Whereas the National Association of Secondary School Principals, the Association for Middle Level Education, the National Forum to Accelerate Middle-Grades Reform, and the National Association of Elementary School Principals have declared March 2016 as National Middle Level Education Month;
 Whereas schools that educate middle level students are responsible for educating nearly 24,000,000 young adolescents between the ages of 10 and 15, in grades 5 through 9, who are undergoing rapid and dramatic changes in their physical, intellectual, social, emotional, and moral development;
 Whereas young adolescents deserve challenging and engaging instruction and knowledgeable teachers and administrators who are prepared to provide young adolescents with a safe, challenging, and supportive learning environment;
 Whereas young adolescents deserve organizational structures that banish anonymity and promote personalization, collaboration, and social equity;
 Whereas the habits and values established during early adolescence have a lifelong influence that directly affects the future health and welfare of the United States;
 Whereas research indicates that the academic achievement of a student in grade 8 has a larger impact on the readiness of that student for an institution of higher education at the end of high school than any academic achievement of that student in high school; and
 Whereas in order to improve graduation rates and prepare students to be lifelong learners who are ready for an institution of higher education or a career and civic participation, the people of the United States must have a deeper understanding of the distinctive mission of middle level education: Now, therefore, be it
		
	
 That the Senate— (1)designates March 2016 as National Middle Level Education Month;
 (2)honors and recognizes the importance of middle level education and the contributions of the individuals who educate middle level students; and
 (3)encourages the people of the United States to observe National Middle Level Education Month by visiting and celebrating schools that are responsible for educating young adolescents in the United States.
			
